                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

KLINT KUCK,

                       Petitioner,               :   Case No. 3:18-cv-157

       - vs -                                        District Judge Thomas M. Rose
                                                     Magistrate Judge Michael R. Merz

NORM ROBINSON, Warden,
 Lebanon Correctional Institution
                                                 :
                       Respondent.


      ORDER ADOPTING REPORTS AND RECOMMENDATIONS


       The Court has reviewed the Supplemental Report and Recommendations of United States

Magistrate Judge Michael R. Merz (ECF No. 25), to whom this case was referred pursuant to 28

U.S.C. § 636(b), and noting that no objections have been filed, and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Supplemental Report

and Recommendations.

       Accordingly, it is hereby ORDERED that the Petition herein be DISMISSED WITH

PREJUDICE. The Clerk shall enter judgment accordingly. Because reasonable jurists would not

disagree with that disposition, Petitioner is DENIED a certificate of appealability and the Court

hereby certifies to the United States Court of Appeals that an appeal would be objectively frivolous

and therefore should not be permitted to proceed in forma pauperis.

February 14, 2019                                            *s/Thomas M. Rose

                                                             _____________________________
                                                                    Thomas M. Rose
                                                               United States District Judge

                                                 1
